


110 HR 20 : Melanie Blocker-Stokes Postpartum

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 20
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 16, 2007
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To provide for research on, and services
		  for individuals with, postpartum depression and psychosis.
	
	
		1.Short titleThis Act may be cited as the
			 Melanie Blocker-Stokes Postpartum
			 Depression Research and Care Act.
		2.FindingsThe Congress finds as follows:
			(1)Postpartum
			 depression is a devastating mood disorder which strikes many women during and
			 after pregnancy.
			(2)Postpartum mood
			 changes are common and can be broken into three subgroups: baby
			 blues, which is an extremely common and the less severe form of
			 postpartum depression; postpartum mood and anxiety disorders, which are more
			 severe than baby blues and can occur during pregnancy and anytime within the
			 first year of the infant’s birth; and postpartum psychosis, which is the most
			 extreme form of postpartum depression and can occur during pregnancy and up to
			 12 months after delivery.
			(3)Baby
			 blues is characterized by mood swings, feelings of being overwhelmed,
			 tearfulness, irritability, poor sleep, mood changes, and a sense of
			 vulnerability.
			(4)The symptoms of
			 postpartum mood and anxiety disorders are the worsening and the continuation of
			 the baby blues beyond the first days or weeks after delivery.
			(5)The symptoms of
			 postpartum psychosis include losing touch with reality, distorted thinking,
			 delusions, auditory hallucinations, paranoia, hyperactivity, and rapid speech
			 or mania.
			(6)Each year over
			 400,000 women suffer from postpartum mood changes, with baby blues afflicting
			 up to 80 percent of new mothers; postpartum mood and anxiety disorders
			 impairing around 10 to 20 percent of new mothers; and postpartum psychosis
			 striking 1 in 1,000 new mothers.
			(7)Postpartum
			 depression is a treatable disorder if promptly diagnosed by a trained provider
			 and attended to with a personalized regimen of care including social support,
			 therapy, medication, and when necessary hospitalization.
			(8)All too often
			 postpartum depression goes undiagnosed or untreated due to the social stigma
			 surrounding depression and mental illness, the myth of motherhood, the new
			 mother’s inability to self-diagnose her condition, the new mother’s shame or
			 embarrassment over discussing her depression so near to the birth of her child,
			 the lack of understanding in society and the medical community of the
			 complexity of postpartum depression, and economic pressures placed on hospitals
			 and providers.
			(9)Untreated,
			 postpartum depression can lead to further depression, substance abuse, loss of
			 employment, divorce and further social alienation, self-destructive behavior,
			 or even suicide.
			(10)Untreated,
			 postpartum depression impacts society through its effect on the infant’s
			 physical and psychological development, child abuse, neglect, or death of the
			 infant or other siblings, and the disruption of the family.
			IResearch on
			 postpartum depression and psychosis
			101.Expansion and
			 intensification of activities
				(a)In
			 GeneralThe Secretary of Health and Human Services, acting
			 through the Director of the National Institutes of Health and the Director of
			 the National Institute of Mental Health (in this title referred to as the
			 Institute), is encouraged to continue aggressive work on
			 postpartum depression and postpartum psychosis.
				(b)Coordination
			 With Other InstitutesThe Director of the Institute should
			 continue to coordinate activities of the Director under subsection (a) with
			 similar activities conducted by the other national research institutes and
			 agencies of the National Institutes of Health to the extent that such
			 Institutes and agencies have responsibilities that are related to postpartum
			 conditions.
				(c)Programs for
			 Postpartum ConditionsIn carrying out subsection (a), the
			 Director of the Institute is encouraged to continue research to expand the
			 understanding of the causes of, and to find a cure for, postpartum conditions.
			 Activities under such subsection shall include conducting and supporting the
			 following:
					(1)Basic research
			 concerning the etiology and causes of the conditions.
					(2)Epidemiological
			 studies to address the frequency and natural history of the conditions and the
			 differences among racial and ethnic groups with respect to the
			 conditions.
					(3)The development of
			 improved screening and diagnostic techniques.
					(4)Clinical research
			 for the development and evaluation of new treatments, including new biological
			 agents.
					(5)Information and
			 education programs for health care professionals and the public.
					102.National public
			 awareness campaign
				(a)In
			 generalThe Director of the
			 National Institutes of Health and the Administrator of the Health Resources and
			 Services Administration are encouraged to carry out a coordinated national
			 campaign to increase the awareness and knowledge of postpartum depression and
			 postpartum psychosis.
				(b)Public service
			 announcementsActivities under the national campaign under
			 subsection (a) may include public service announcements through television,
			 radio, and other means.
				103.Biennial
			 reportingSection 403(a)(5) of
			 the Public Health Service Act (42 U.S.C. 283(a)(5)) is
			 amended—
				(1)by redesignating
			 subparagraph (L) as subparagraph (M); and
				(2)by inserting after
			 subparagraph (K) the following:
					
						(L)Depression.
						.
				104.Longitudinal
			 study of relative mental health consequences for women of resolving a
			 pregnancy
				(a)Sense of
			 CongressIt is the sense of
			 Congress that the Director of the Institute may conduct a nationally
			 representative longitudinal study (during the period of fiscal years 2008
			 through 2018) of the relative mental health consequences for women of resolving
			 a pregnancy (intended and unintended) in various ways, including carrying the
			 pregnancy to term and parenting the child, carrying the pregnancy to term and
			 placing the child for adoption, miscarriage, and having an abortion. This study
			 may assess the incidence, timing, magnitude, and duration of the immediate and
			 long-term mental health consequences (positive or negative) of these pregnancy
			 outcomes.
				(b)ReportBeginning
			 not later than 3 years after the date of the enactment of this Act, and
			 periodically thereafter for the duration of the study under subsection (a), the
			 Director of the Institute should prepare and submit to the Congress reports on
			 the findings of the study.
				IIDelivery of
			 services regarding postpartum depression and psychosis
			201.Establishment
			 of program of grants
				(a)In
			 GeneralThe Secretary of Health and Human Services (in this title
			 referred to as the Secretary) should in accordance with this
			 title make grants to provide for projects for the establishment, operation, and
			 coordination of effective and cost-efficient systems for the delivery of
			 essential services to individuals with postpartum depression or postpartum
			 psychosis (referred to in this section as a postpartum
			 condition) and their families.
				(b)Recipients of
			 GrantsA grant under subsection (a) may be made to an entity only
			 if the entity is a public or nonprofit private entity, which may include a
			 State or local government; a public or nonprofit private hospital,
			 community-based organization, hospice, ambulatory care facility, community
			 health center, migrant health center, or homeless health center; or any other
			 appropriate public or nonprofit private entity.
				(c)Certain
			 ActivitiesTo the extent practicable and appropriate, the
			 Secretary shall ensure that projects under subsection (a) provide services for
			 the diagnosis and management of postpartum conditions. Activities that the
			 Secretary may authorize for such projects may also include the
			 following:
					(1)Delivering or
			 enhancing outpatient and home-based health and support services, including case
			 management, screening, and comprehensive treatment services for individuals
			 with or at risk for postpartum conditions; and delivering or enhancing support
			 services for their families.
					(2)Delivering or
			 enhancing inpatient care management services that ensure the well-being of the
			 mother and family and the future development of the infant.
					(3)Improving the
			 quality, availability, and organization of health care and support services
			 (including transportation services, attendant care, homemaker services, day or
			 respite care, and providing counseling on financial assistance and insurance)
			 for individuals with postpartum conditions and support services for their
			 families.
					(d)Integration With
			 Other ProgramsTo the extent practicable and appropriate, the
			 Secretary should integrate the program under this title with other grant
			 programs carried out by the Secretary, including the program under section 330
			 of the Public Health Service Act.
				202.Certain
			 requirementsA grant may be
			 made under section 201 only if the applicant involved makes the following
			 agreements:
				(1)Not more than 5
			 percent of the grant will be used for administration, accounting, reporting,
			 and program oversight functions.
				(2)The grant will be
			 used to supplement and not supplant funds from other sources related to the
			 treatment of postpartum conditions.
				(3)The applicant will
			 abide by any limitations deemed appropriate by the Secretary on any charges to
			 individuals receiving services pursuant to the grant. As deemed appropriate by
			 the Secretary, such limitations on charges may vary based on the financial
			 circumstances of the individual receiving services.
				(4)The grant will not
			 be expended to make payment for services authorized under section 201(a) to the
			 extent that payment has been made, or can reasonably be expected to be made,
			 with respect to such services—
					(A)under any State
			 compensation program, under an insurance policy, or under any Federal or State
			 health benefits program; or
					(B)by an entity that
			 provides health services on a prepaid basis.
					(5)The applicant
			 will, at each site at which the applicant provides services under section
			 201(a), post a conspicuous notice informing individuals who receive the
			 services of any Federal policies that apply to the applicant with respect to
			 the imposition of charges on such individuals.
				203.Technical
			 assistanceThe Secretary may
			 provide technical assistance to assist entities in complying with the
			 requirements of this title in order to make such entities eligible to receive
			 grants under section 201.
			IIIGeneral
			 provisions
			301.Authorization of
			 appropriationsTo carry out
			 this Act and the amendments made by this Act, there are authorized to be
			 appropriated—
				(1)$3,000,000 for
			 fiscal year 2008; and
				(2)such sums as may
			 be necessary for fiscal years 2009 and 2010.
				
	
		
			Passed the House of
			 Representatives October 15, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
	
